ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions by a jury of second degree murder, first degree assault, two counts of attempted first degree robbery and four counts of anned criminal action. Defendant was sentenced to concurrent terms of life imprisonment for the murder conviction, twenty-five years imprisonment for the assault and armed criminal action convictions, and fifteen years for the attempted robbery convictions. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 30.25(b).
Defendant also appeals the denial, without an evidentiary ■ hearing, of his Rule 29.15 motion. Defendant failed to raise a point of error regarding his Rule 29.15 motion. Defendant’s appeal of this issue is, therefore, deemed abandoned and the motion court’s *261judgment is affirmed. State v. Simmons, 861 S.W.2d 128, 130 (Mo.App.E.D.1993).